Clakk, J.
Repeated decisions of this court, as well as of our Supreme Court under former constitutions, have established the rule that in the absence of a statement of facts, on appeal, the errors complained of will not be examined further than to ascertain whether the indictment is sufficient to sustain the charge and the finding of the jury. Davis v. The State, 6 Texas Ct. App. 196 ; Carter v. The State, 5 Texas Ct. App. 458; Longley v. The State, 3 Texas Ct. App. 612; Keef v. The State, 44 Texas, 582; Koontz v. The State, 41 Texas, 570; Barrett v. The State, 25 Texas, 605.
The indictment is drawn in accordance with approved precedents, and sufficiently charges appellant with the offence of murder with express malice. No defects have presented themselves to us in our examination, nor have any been pointed out to us ; and it fully supports a charge of murder in the second degree, the offence of which appellant was found guilty.
The charge of the court presents elaborately and fully the law applicable to cases of murder in the first and second degrees, and no part thereof occurs to us as manifestly erroneous under any state of the evidence.
As the case is presented, we find no error in the judgment, and it is therefore affirmed.

Affirmed.